Title: John Adams to Abigail Adams, 10 January 1799
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phyl. Jan. 10. 1798 [1799]
          
          We have the Pleasure of your Letters to the 3d. I think it is not worth while to bid for Mrs Veseys four Acres. The Price will be twice or thrice the Worth and I have no desire to enlarge my Borders by purchasing Such scraps. Indeed I have land enough and too much, unless I could attend to its cultivation.— In that Situation Land is an Object of Envy. And I am willing that some Tradesman should have it, who may build an house upon it.— If Mrs Veseys Place was to be sold all together, I would give a good Price for it: but not such a Price Pr Acre. But to buy it in scraps is what I dont incline to do.

My Intention is to lay out something in manuring what I have: but I am not anxious for more. Besides We have an expensive Project of building before Us in the Spring and I dont choose to Streighten my self.
          To Day We have a large Company of foreign & Domestic Ministers &c &c &c to the No. of 35. What We shall do with them all, and they all have accepted I know not.
          Judge Cushing dined with me yesterday. Mrs Cushing as well— They have had a Campain in Virginia and have returned in good health. I have not seen the Judge look better.
          The Judge had a Visit in Delaware from Mr John Dickinson, the old Farmer of Pennsylvania.
          We must wait with Patience for the ship Alexander Hamilton Capt. Clark to arrive at New York, with her Passenger.
          But an important Question arrises. Ought he to visit Father or Mother first?— I believe he must come here before he goes to Quincy.— But I shall leave it to him, to decide.
          Cracky Logan has answered his own End by obtaining an Election. But Talleyrand Seems ashamed of him. In the Dict. Historique, Article Bayle is a Case in Point. Mr Halwein Burgomaster of Dort, without the Knowledge of the State entered into a kind of Negotiation with Amelot, Ambassador of France in Switzerland, to make Peace. He was arrested for this Misdemeanor and condemned to Imprisonment for Life and the Confiscation of all his Estate. And Bayle the Pyrrhonian Dictionary Man was expelled from his Professors Chair at Rotterdam & deprived of his Pension because he was Suspected of perswading many Persons to fall in with the Views of the Pseudo Peacemaking Burgomaster. In our Day John De Neuville and Mr Pensionary Vanberckell, were terribly threatned, for a similar Folly with William Lee. And nothing but the War with England probably Saved them.
          
            J. A
          
        